Citation Nr: 1112738	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  07-31 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUE

Entitlement to enhanced dependency and indemnity compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1311(a)(2).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967.  He died in August 2005.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the RO in Providence, Rhode Island, which denied entitlement to enhanced DIC benefits under the provisions of 38 U.S.C.A. § 1311.


FINDING OF FACT

The Veteran was not in receipt of or entitled to receive a total disability rating (either schedular or based upon TDIU) for a continuous period of at least eight years immediately preceding his death.


CONCLUSION OF LAW

The criteria for entitlement to enhanced DIC benefits under the provisions of 38 U.S.C.A. § 1311(a)(2) have not been met.  38 U.S.C.A. § 1311 (West 2002); 38 C.F.R. §§ 3.5(a), 3.10(c), (f) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file, and has an obligation to provide reasons and bases supporting the decision.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1)  that is necessary to substantiate the claim; (2)  that VA will seek to provide; (3)  that the claimant is expected to provide; and (4)  request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Any error related to this element is harmless. 

Prior to the initial adjudication of the appellant's claim, a letter dated in January 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 18 Vet. App. at 120-21.  The letter advised the appellant of the information necessary to substantiate a claim for enhanced DIC benefits under 38 U.S.C.A. § 1311(a)(2), and of her and VA's respective obligations for obtaining specified different types of evidence.  The appellant was informed of the specific types of evidence she could submit, which would be pertinent to her claim, and told that it was ultimately her responsibility to support the claim with appropriate evidence.  

In this case, the Board is of the opinion that any assistance beyond what has already been provided is not required in this case because there is no reasonable possibility that such would aid in substantiating the appellant's claim.  As noted, the appellant has been notified of her procedural and appellate rights.

Moreover, the relevant facts are not in dispute. Rather, the appeal is based upon the appellant's belief that, in spite of the fact that the Veteran was not rated as totally disabled for a period of at least eight years prior to his death, she is entitled to enhanced DIC benefits.

The Board thus finds that the outcome of the present appeal is based upon application of the law to the known facts.  The United States Court of Appeals for Veterans Claims (Court) has specifically held that the provisions of VCAA are not applicable in cases which are decided as a matter of law, and not the underlying facts, or development of facts.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004). ("Because [the veteran] has no entitlement to [the claimed benefit], there is no need to address whether section 5103(a) notice was required and provided in this case."); see also Manning v. Principi, 16 Vet. App. 534, 542- 43 (2002); Smith v. Gober, 14 Vet. App. 227 (2000) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive).

Finally, in the circumstances of this case, where there is no legal basis for eligibility to enhanced DIC benefits, a remand for additional development would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

In sum, because the RO has provided the appellant with all required notice relevant to the legal basis for the denial of her claim, the Board finds that there is no prejudice in proceeding with the claim at this time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Sutton v. Brown, 9 Vet. App. 553, 567 (1996).

II. Analysis

The appellant seeks entitlement to enhanced DIC benefits.  

Under 38 U.S.C.A. § 1310, DIC benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5(a) (2010).  The amount of DIC payable shall be increased if at the time of the veteran's death he was in receipt of or was entitled to receive compensation for a service-connected disability that was rated totally disabling for a continuous period of at least eight years immediately preceding his death.  38 U.S.C.A. § 1311(a)(2); 38 C.F.R. § 3.10(c).  Only periods in which the veteran was married to the surviving spouse shall be considered in making that determination.  38 U.S.C.A. § 1311(a)(2); 38 C.F.R. § 3.10(f)(1).

In Wingo v. West, 11 Vet. App. 307 (1998), the United States Court of Appeals for Veterans Claims (Court) interpreted 38 C.F.R. § 3.22(a) as permitting a DIC award in a case where the veteran had not established entitlement to VA compensation for a service-connected total disability and had never filed a claim for such benefits which could have resulted in entitlement to compensation for the required period.  The Court concluded that the language of 38 C.F.R. § 3.22(a) would permit a DIC award where it is determined that the veteran "hypothetically" would have been entitled to a total disability rating for the required period if he or she had applied for compensation during his or her lifetime.

Effective January 21, 2000, VA promulgated a final regulation pertaining to DIC benefits for survivors of certain veterans rated totally disabled at time of death.  See 65 Fed. Reg. 3,388-3,392 (2000).  The final regulation established an interpretive rule reflecting VA's conclusion that 38 U.S.C.A. § 1318(b) authorizes payment of DIC only in cases where the veteran had, during his or her lifetime, established a right to receive total service-connected disability compensation from VA for the period required by that statute, or would have established such a right if not for clear and unmistakable error (CUE) by VA.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that, for the purpose of determining whether a survivor is entitled to "enhanced" DIC benefits under a different statute, 38 U.S.C.A. § 1311(a)(2) (West 2002) (veteran required to have been rated totally disabled for a continuous period of eight years prior to death), the implementing regulation, 38 C.F.R. § 20.1106 , does permit "hypothetical entitlement."

However, in National Organization of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), the Federal Circuit addressed a challenge to the validity of 38 C.F.R. § 3.22, and found a conflict between that regulation and 38 C.F.R. § 20.1106.  The Federal Circuit concluded that the revised 38 C.F.R. § 3.22 was inconsistent with 38 C.F.R. § 20.1106, which interprets a virtually identical veterans benefit statute, 38 C.F.R. § 1311(a)(2), and that VA failed to explain its rationale for interpreting these virtually identical statutes (38 U.S.C.A. § 1311 and 38 U.S.C.A. § 1318) in conflicting ways.  The Federal Circuit remanded the case, and directed VA to stay all proceedings involving claims for DIC benefits under 38 U.S.C.A. § 1318 where the outcome is dependent on 38 C.F.R. § 3.22, pending the conclusion of expedited VA rulemaking.

Accordingly, on April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide that there would be no "hypothetical" determinations as to whether a deceased veteran had been totally disabled for eight years prior to death so that the surviving spouse could qualify for the enhanced DIC benefit available under 38 U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 16,309-16,317 (April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II), regarding a challenge to the validity of 38 C.F.R. § 3.22 as amended January 21, 2000, the Federal Circuit held, in part, that 38 C.F.R. § 3.22 as amended was not invalid insofar as it precluded "hypothetical entitlement" as an additional basis for establishing eligibility under 38 U.S.C.A. § 1318.  The Federal Circuit held that VA could properly construe the "entitled to receive" language of sections 1311(a)(2) and 1318 in the same way, and could properly construe the language of the two statutory sections to bar the filing of new claims, i.e., claims where no claim had been filed during the veteran's life or the claim had been denied and was not subject to reopening "hypothetical entitlement" claims.

Thus, VA has established that "hypothetical entitlement" is not a viable basis for establishing benefits under either 38 U.S.C.A. § 1311(a)(2) or 38 U.S.C.A. § 1318.  However, in Rodriguez v. Nicholson, 19 Vet. App. 275 (2005), the Court determined that the theory of hypothetical entitlement should be applied to claims pending the date of the change of 38 C.F.R. § 3.22 on January 21, 2000.  Prior to that time, the amended 38 C.F.R. § 3.22 could not be retroactively applied. 

In January 2008, the Federal Circuit reversed the decision in Rodriguez.  Rodriguez v. Peake, 19 Vet. App. 275 (Fed. Cir. 2008).  The Federal Circuit held that 38 C.F.R. § 3.22, as amended in 2000, does not have a retroactive effect, and may be applied to claims for DIC benefits filed by survivors before the amendment took effect.

In this case, there was no claim for DIC benefits pending on January 21, 2000.  Thus, hypothetical entitlement is not for application.  Therefore, the only possible ways of prevailing on a claim for increased benefits under 38 U.S.C.A. § 1311 are to show that: (1) the veteran was in receipt of a 100 percent evaluation for eight years prior to death, or (2) that such requirement would have been met but for CUE in a prior decision on a claim filed during the veteran's lifetime, or (3) the claim could be reopened based on service department records not previously considered by VA and which provided a basis for awarding a total disability rating.  See 38 C.F.R. § 3.10.

A review of the record discloses that at the time of the Veteran's death in August 2005, he was service-connected for hearing loss of the left ear, evaluated as noncompensable; posttraumatic stress disorder, evaluated as 70 percent disabling; and squamous cell carcinoma of the lung, evaluated as 100 percent disabling.  A total disability rating based on individual unemployability (TDIU) and special monthly compensation, based on 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.50(i), were also in effect.  

During the Veteran's lifetime, a May 2003 rating decision granted service connection for hearing loss of the left ear.  An initial noncompensable rating was assigned, effective January 31, 2001.  

Shortly thereafter, the Veteran filed a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) on June 4, 2003.  A January 2004 rating decision granted service connection for PTSD, with an initial rating of 70 percent.  The RO assigned an effective date of June 4, 2003, the date of receipt of the Veteran's claim.  The Veteran did not appeal.

In February 2004, the Veteran filed a claim of entitlement to TDIU.  An October 2004 rating decision continued the 70 percent rating for PTSD, denied entitlement to TDIU, and denied entitlement to an earlier effective date for hearing loss of the left ear.  In February 2005, the RO issued another rating decision in pertinent part granting entitlement to TDIU, effective June 4, 2003.  

The Veteran also filed a claim of entitlement to service connection for lung cancer on October 8, 2004.  An April 2005 rating decision granted service connection for squamous cell carcinoma of the lung, evaluated as 100 percent disabling, and granted entitlement to special monthly compensation based on housebound status.  The RO assigned an effective date of October 8, 2004, the date of receipt of the Veteran's claim.  

The Veteran died in August 2005.  An August 2005 rating decision granted service connection for the cause of the Veteran's death.  

In this case, at the time of his death, the Veteran had been in receipt of a total disability rating for just over two years.  The requisite eight-year requirement is not met.  See 38 C.F.R. § 3.10(c) (2010).  

The Board has considered the appellant's contentions that her late husband had suffered from-and been treated for-PTSD for several years before he was finally diagnosed with PTSD at VA and granted service connection for the disability in June 2003.  In essence, the appellant asserts that the Veteran had been totally disabled as a result of his PTSD prior to June 2003, and that his total disability rating should have been assigned an earlier effective date.  The Board finds that the appellant's claim appears to be based on a contention as to "hypothetical entitlement"; however, as previously noted, "hypothetical entitlement" is not the issue before the Board.  

Additionally, there is no evidence that the Veteran himself ever raised an issue as to the effective date assigned for his total disability rating.  The Veteran never appealed the January 2004 rating decision, which granted service connection for PTSD and assigned 70 percent rating, effective June 4, 2003, or the December 2005 rating decision, which granted entitlement to TDIU, effective June 4, 2003; nor did he ever appeal the April 2005 rating decision, which granted service connection for lung cancer and assigned a 100 schedular rating, effective October 8, 2004.  (In this regard, it is noted that the appellant cannot now challenge the effective date assigned in those rating decisions, as neither the Veteran, nor his authorized representative challenged those determinations.)  While 38 C.F.R. § 3.400(b)(1)(ii)(B) (2009) allows for an effective date earlier than the date of receipt of a claim for disability pension if a physical or mental disability, which was not the result of the veteran's own willful misconduct, is so incapacitating that it prevents filing a disability pension claim, this regulation only applies to pension claims.  A similar regulation does not exist for compensation claims.

Moreover, even assuming, without deciding, that the Veteran was physically or mentally incapacitated prior to June 4, 2003, no statute, regulation, or binding court precedent allows for "equitable tolling" of a period for filing an initial claim for compensation.  In Barrett v. Principi¸ 363 F.3d 1316 (Fed. Cir. 2004), the United States Court of Appeals for the Federal Circuit held that, in certain circumstances, "mental illness may justify the tolling of [38 U.S.C.A. §] 7266(a)'s 120-day period for appeal."  Barrett, 363 F.3d at 1320.  Similarly, the Supreme Court recently clarified that the deadline for filing a notice of appeal with the Veterans Court does not have jurisdictional consequences.  Henderson ex rel. Henderson v. Shinseki, 131 S.Ct. 1197 (March 2, 2011).  However, the holdings in Barrett and Henderson apply to an appeal period, not an initial request for compensation, and therefore do not apply to the instant case.

While the Board appreciates the appellant's argument that her husband's condition was severe for many years before his death, this in and of itself is not a sufficient evidentiary basis for the purposes of the eight-year rule.  Because a total rating was not in effect for a minimum eight continuous years prior to the Veteran's death, entitlement to enhanced DIC benefits under 38 U.S.C.A. § 1311(a)(2) is not shown.  

In addition, the Board notes that there has been no claim filed as to allege CUE in a prior rating action such that there could be some basis to argue that the Veteran would have been entitled to a total disability rating earlier than June 4, 2003 but for CUE in a prior rating decision.  The Board does not find that the appellant's present contention that an earlier effective date was warranted for the Veteran's total disability rating based on the severity of his service-connected disabilities amounts to a claim of CUE that requires deferment of a decision here.  The appellant has not specifically claimed that a specific rating decision was clearly and unmistakably erroneous.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994) (if a claimant wishes to reasonably raise a claim of CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error).  

Furthermore, the appellant has not identified, nor does the record reflect, any service department records not previously considered by VA, which could serve as the basis for reopening of the claim and the awarding of benefits at the requisite level.  Finally, there is no indication that the Veteran was rated as totally disabled due to service-connected disability prior to January 1990, but was not receiving the compensation because of payments made to dependents or to offset indebtedness, or because the payments were otherwise being withheld under other provisions of the law.  38 C.F.R. § 3.10(f)(3)(iii).

The record demonstrates that the Veteran's original claim of service connection for PTSD was filed in June 2003, and that the effective date for his subsequently-assigned total disability rating was appropriately determined to be the date of receipt of the Veteran's PTSD claim (which in fact pre-dated the filing of his TDIU claim).  As noted above, where the law and not the evidence is dispositive in a case, entitlement to the VA benefits sought must be denied due to the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, (1994).  Accordingly, as the Veteran was not rated as 100 percent disabled for a period of eight years prior to his death, the appellant's claim of entitlement to enhanced DIC benefits must be denied.



ORDER

Entitlement to enhanced DIC benefits under the provisions of 38 U.S.C.A. § 1311(a)(2) is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


